UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-7642


ERIC A. GRAHAM,

                  Petitioner – Appellant,

          v.

A. J. PADULA,

                  Respondent – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Henry M. Herlong, Jr., Senior
District Judge. (3:09-cv-03041-HMH)


Submitted:   February 28, 2011              Decided:   March 9, 2011


Before TRAXLER, Chief Judge, and KING and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eric A. Graham, Appellant Pro Se.  Donald John Zelenka, Deputy
Assistant Attorney General, Brendan McDonald, OFFICE OF THE
ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eric A. Graham seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The   district     court    referred       this    case    to    a    magistrate          judge

pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp. 2010).

The   magistrate     judge        recommended      that    relief         be    denied         and

advised Graham that failure to file timely objections to this

recommendation could waive appellate review of a district court

order based upon the recommendation.

            The     timely        filing     of    specific          objections           to     a

magistrate       judge’s     recommendation         is     necessary           to     preserve

appellate review of the substance of that recommendation when

the     parties     have     been         warned    of     the        consequences              of

noncompliance.           Wright      v.    Collins,       766       F.2d       841,       845-46

(4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).

Graham     has    waived         appellate       review    by        failing         to    file

objections.           Accordingly,           we     deny        a     certificate               of

appealability,      deny     leave    to     proceed      in    forma      pauperis,           and

dismiss the appeal.

            We dispense with oral argument because the facts and

legal    contentions       are     adequately      presented         in    the       materials

before    the    court     and    argument       would    not   aid       the       decisional

process.

                                                                                     DISMISSED

                                             2